Citation Nr: 0836330	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease or heart attack, to include as secondary to service-
connected residuals of rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
residuals of rheumatic fever.  In September 2006, the Board 
remanded the claim for further development. 


FINDINGS OF FACT

The veteran's arteriosclerotic heart disease and heart attack 
first manifested many years after his separation from service 
and is not related to his service or to any incident therein, 
including service-connected residuals of rheumatic fever.


CONCLUSION OF LAW

The veteran's arteriosclerotic heart disease and heart attack 
were not incurred in or aggravated by his active service, and 
is unrelated to his service-connected residuals of rheumatic 
fever.  38 U.S.C.A. §§  1110, 1131; 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including hypertension 
and arteriosclerotic heart disease, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran contends that his arteriosclerotic heart disease 
or heart attack is related to his service-connected residuals 
of rheumatic fever.  The record reflects that the veteran has 
been rated noncompensably disabled for residuals of rheumatic 
fever since May 1968.  

Service medical records dated from October 1955 to May 1968 
show that in August 1960, the veteran was hospitalized for 58 
days for an acute episode of rheumatic fever.  While the 
veteran was found to have high blood pressure during that 
period, it was subsequently noted that there was "no heart 
involvement" and no residual complications or sequellae.  In 
October 1964, the veteran was treated for a cough and sore 
throat.  At that time, examination of his heart showed no 
abnormalities.  The veteran's service medical records are 
otherwise negative for any complaints, diagnoses, or 
treatment of heart problems. On separation examination in 
April 1968, the veteran was noted to have suffered from 
rheumatic fever in 1960, accompanied by an acute episode of 
high blood pressure in service.  However, at the time of that 
examination, there were no clinical findings of heart disease 
or other cardiovascular abnormalities.  Specifically, 
clinical evaluation showed his heart to have regular sinus 
rhythm, with no murmurs, and tones of good quality.  His 
blood pressure was measured at 112/78, which was considered 
normal.  The Board therefore finds that the weight of the 
evidence does not establish that the veteran had 
arteriosclerotic heart disease or related heart problems 
during service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

The veteran's Social Security Administration (SSA) records 
include reports from a private radiologist showing that on X-
ray examination in January 1988 and April 1989, the veteran's 
heart size was found to be normal.  Those records further 
reflect that the veteran was noted to suffer from multiple 
disabilities, including lumbar disc disease and pain and 
muscle weakness in his upper and lower extremities, which 
caused him to stop working in May 1988 and were subsequently 
diagnosed as symptoms of muscular dystrophy.  It was 
thereafter noted that the veteran's muscular dystrophy may 
have been related to a bout of polio that he suffered at the 
age of five; however, a definitive casual relationship was 
not established.  In August 1990, the veteran was awarded SSA 
disability benefits, effective July 1989, due to disabling 
symptoms of his muscular dystrophy.  Significantly, however, 
the SSA records are negative for any complaints, diagnoses, 
or treatment of heart problems.

A review of the veteran's VA and private medical records 
shows that in October 1990, he suffered a heart attack and 
subsequently underwent open heart surgery.  The record 
thereafter shows that he has undergone additional heart 
surgery and received ongoing treatment for heart disease and 
related symtomatology.  However, none of the veteran's 
treating providers have related his heart problems to his 
period of active service. 

The first clinical evidence of a diagnosis of heart disease 
is dated in October 1990, more than 22 years after the 
veteran's separation from service.  As there is no evidence 
of heart disease or related heart problems within one year of 
his separation from service, the veteran is not entitled to 
service connection on a presumptive basis.  Additionally, in 
view of the lengthy period without any clinical records 
pertaining to heart problems, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's heart disease.  
Thus, service connection for heart disease is not warranted 
on a direct basis.

However, the veteran contends that his heart disease 
developed as a result of his service-connected residuals of 
rheumatic fever.  In support of his claim, he has referred 
the Board to a November 2006 statement from a private 
physician who treated him for heart disease.  The physician 
indicated that the veteran had a history of rheumatic fever, 
as well as hypertension, and had recently undergone heart 
surgery for a presumed aortic dissection.  He went on to 
state that "rheumatic fever can contribute to significant 
cardiac abnormalities including valvular abnormalities as 
well as other abnormalities," and that there was "a 
possibility that the rheumatic fever could have contributed 
at some point to the [veteran] developing an aortic 
dissection."  Nevertheless, the physician cautioned that it 
would be "difficult to be sure with any surgeon need" and 
that it was "unlikely that the hypertension is a result of 
the rheumatic fever."  He added that the veteran had 
undergone an echocardiogram demonstrating that his heart 
valves "were all within normal limits and did not appear to 
have any significant pathology."  The physician further 
stated that he did not have the records from the veteran's 
heart surgery for a presumed aortic dissection.  Nor does it 
appear that the physician based his statement upon a review 
of the veteran's claims file.  

The veteran underwent VA examinations in December 2002 and 
February 2008, which addressed the issue of whether his heart 
disease was related to his service-connected residuals of 
rheumatic fever.  At the first VA examination in December 
2002, the veteran reported a history of coronary heart 
disease and bypass surgery.  However, when the VA examiner 
proceeded to ask the veteran whether he had any heart 
problems that had been related to his in-service rheumatic 
fever, he reportedly became angry and left the examiner's 
office complaining that VA "did not want to do anything for 
him."  As a result, the examiner was unable to form an 
opinion as to whether the veteran's heart problems were 
related to his rheumatic fever residuals.

At the subsequent VA heart examination in February 2008, the 
veteran reported a history of rheumatic fever and 
cardiovascular problems, including hypertension and acute 
aortic occlusion.  It was noted that he had undergone urgent 
aortofemoral bypass surgery and been placed on multiple 
prescription medications to treat his heart problems.  
Physical examination showed that the veteran had a heart rate 
of 66 and a respiratory rate of 14.  His heart rate was noted 
to be regular and rhythmic without murmurs or gallops.  
Peripheral pulses were palpable and bilaterally equal.  Three 
blood pressure measurements were taken with the following 
results:  150/88, 150/80, 172/87, which were considered 
borderline for hypertension.  An echocardiogram was 
unremarkable.  Based upon those clinical findings, the VA 
examiner diagnosed the veteran with abdominal aortic 
arthrosclerosis with acute occlusion, status post urgent 
aortobifemoral bypass with residual lower extremity weakness, 
and essential hypertension, requiring medical therapy.  
However, the examiner indicated that the veteran did not 
currently have any symptoms of rheumatic heart disease.  
Moreover, on the basis of the veteran's statements, the 
physical examination, and a review of the claims folder, the 
examiner expressly determined that the veteran's currently 
diagnosed heart disorders were not caused or related to the 
rheumatic fever he had contracted in service, adding that the 
"preponderance of the medical evidence does not support 
rheumatic fever as a cause of abdominal aortic 
atherosclerosis, aortic dissection, or aortofemoral arterial 
obstruction."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the determination set forth by the 
February 2008 VA examiner, the only VA examiner who was able 
to render an opinion on the veteran's claim, outweighs the 
findings of the November 2006 private physician regarding a 
possible connection between the veteran's aortic dissection 
and his service-connected residuals of rheumatic fever.  In 
placing greater weight on the December 2006 opinion, the 
Board considers it significant that it is the most current 
medical opinion of record and was based on the examiner's 
thorough and detailed examination of the veteran and claims 
folder, to include the prior private medical opinion.  A 
detailed rationale was provided for the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the veteran's history, and 
the thoroughness and detail of the opinion).

In contrast, the November 2006 physician's findings of a 
possible relationship between a specific manifestation of his 
arteriosclerotic heart disease, his aortic dissection, and 
his rheumatic fever residuals are inherently speculative in 
nature and thus of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. 
App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of may also implies may or may not and is 
too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4 (1993) (doctor's statement framed in terms such 
as could have been is not probative).  Indeed, the fact that 
the private physician found it necessary to qualify his 
opinion by maintaining that it would be "difficult to be 
sure with any surgeon need," that it was "unlikely that the 
hypertension is a result of the rheumatic fever," and that 
the veteran's echocardiogram was "not suggestive of any 
significant pathology" indicates that the physician was 
unable to provide a definite casual connection between the 
veteran's heart disease and his service-connected rheumatic 
fever residuals.  As such, the physician's opinion on the 
issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  
Additionally, while the private physician indicated that he 
had personally treated the veteran for heart disease, there 
is no indication that the physician reviewed his claims file, 
which further limits the probative value of that opinion.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for heart 
disease on a secondary basis.  There is no probative evidence 
establishing a medical nexus between the veterans's currently 
diagnosed heart problems and his service connected residuals 
of rheumatic fever.  Indeed, the competent medical evidence 
weighs against a finding of a medical nexus, as the February 
2008 VA examiner specifically found that the veteran's 
currently diagnosed heart disorders were not caused or 
related to the rheumatic fever he had contracted in service 
and that opinion carries the greatest probative weight.  
Accordingly, the Board finds that service connection for 
heart disease is not warranted on a secondary basis.

The Board has considered the veteran's assertions that his 
heart problems are related to his period of active service, 
including to his service-connected rheumatic fever residuals.  
To the extent that the veteran ascribes his current disorder 
to a service-connected disability, however, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  However, heart 
disease is not subject to lay diagnosis.  The veteran does 
not have the medical expertise to diagnose himself with that 
condition, nor does he have the medical expertise to provide 
an opinion regarding its etiology.  Thus, the veteran's lay 
assertions are not competent or sufficient in this instance.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's heart disease or heart attack first manifested 
many years after service and is not related to his active 
service, to any incident therein, or to any service-connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim for service connection, either on a 
direct or secondary basis, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and February 
2006, a rating decision in December 2002, and a statement of 
the case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


